The Assistant Attorney-General moves to dismiss the appeal for want of a sufficient recognizance. An inspection of the recognizance shows that the motion is well taken and must be sustained. The recognizance recites that appellant stands charged with the offense of knowingly turning stock on the inclosed lands of another without his consent, but it does not show that appellant had been convicted or the amount of the judgment of conviction as the statute requires. Appellant may remedy this by filing, within the time allowed by law, a sufficient recognizance and by this means reinstate his appeal; but, as the matter is presented, the motion must be sustained. Wherefore, it is ordered that the appeal be dismissed.
Dismissed.
                          ON REHEARING.                         April 16, 1913.